960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Billy R. Scott, Appellant,v.Carroll L. Gravett, Sheriff, Pulaski County;  J.D. Hill,Pulaski County Sheriff Deputy; Oldham, Pulaski CountySheriff Deputy;  Deputy Sheriff Lee, Pulaski County DeputySheriff; Henson, Pulaski County Deputy Sheriff;Householder, Pulaski County Deputy Sheriff;  Sgt. Knight,Pulaski County Deputy Sheriff, Appellees.
No. 91-3143.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 21, 1992.Filed:  April 28, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Billy R. Scott, an Arkansas inmate, appeals from the      district court's1 dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing.  Scott claimed Pulaski County deputies beat him when he refused to apply antiparasitic shampoo to his moustache, and another deputy repeatedly shoved him to the ground during his transfer to Cummins Unit prison.


2
An appellate court may set aside a district court's findings of fact only if they are clearly erroneous.  Fed. R. Civ. P. 52(a).  Findings of fact are clearly erroneous if the court's review of the record leaves a definite and firm conviction that a mistake has been made.   Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).


3
If the district court's account of the evidence is plausible in light of the record reviewed in its entirety, the court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently.  Where there are two permissible views of the evidence, the factfinder's choice between them cannot be clearly erroneous.


4
Id. at 573-74.  The magistrate judge2 noted that this was an extremely close case, and we agree.  Upon careful review of the record, we conclude that the magistrate judge chose one of two permissible views of the evidence, and his findings, which the district court adopted, cannot be deemed clearly erroneous.


5
Accordingly, we affirm.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas


2
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas